Citation Nr: 0823032	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  00-07 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a skin disability 
of the hands and feet.  

2.  Entitlement to service connection for a right eye 
disability.  

3.  Entitlement to a compensable rating for hemorrhoids.   


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to May 
1975, from March 1976 to January 1980, and from May 1980 to 
October 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a skin disability of the hands and 
feet and a right eye disability and continued a 
noncompensable rating for hemorrhoids.  The Board remanded 
the claim for additional development in December 2003 and 
January 2006.    


FINDINGS OF FACT

1.  The veteran's diagnosed skin disability of the hands and 
feet is not shown to be related to his service or to any 
incident therein.

2.  The veteran's diagnosed right eye disability is not shown 
to be related to his service or to any incident therein.

3.  The veteran's hemorrhoids are characterized as moderate 
and treatable with over-the-counter medication and a 
hemorrhoidectomy.  This disability is manifested by 
occasional bleeding and discomfort.  


CONCLUSIONS OF LAW

1.  The veteran's current skin disability of the hands and 
feet was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  

2.  The veteran's current right eye disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

3.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.114, Diagnostic Code (DC) 7336 (2007).   
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  The veteran's skin 
disability of the hands and feet and right eye disability are 
not diseases subject to presumptive service connection.     

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).    

Skin Disability of the Hands and Feet 

The veteran's service medical records show that in September 
1989, he complained of excessively dry feet with fissuring 
and some areas of vesicles and redness.  The diagnosis was 
dyshydrotic eczema, and he was treated with medication and 
told to wear thick white cotton socks.  On separation 
examination in August 1991, the veteran made no complaints 
regarding his skin, and his skin was found to have no 
abnormalities.  Since the veteran's skin was found to be 
within normal limits on separation and there was only one 
recorded complaint during an approximately fifteen-year 
period of service, the Board finds that the weight of the 
evidence demonstrates that chronicity in service is not 
established.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a skin 
disability of the hands and feet.  38 C.F.R. § 3.303(b).  

The first post-service evidence of record of a skin 
disability of the hands and feet is an April 1992 VA 
examination where the veteran complained of foot dermatitis 
and a painful lesion on the right ear.  He reported that he 
had had excision of cysts from his face 10 years ago and also 
had draining lesions in the groin.  Examination revealed 
deep, clear, pit-like scars on the left cheek and clear, 
tender, nodules on the groin, chest, and back.  The feet were 
scaly.  The diagnoses were tinea pedis and history of facial 
and groin cysts that had been excised and would occasionally 
drain.  The examiner stated that there might be mild 
hidradenitis suppurativa.  

VA and private post-medical records dated from May 1994 to 
November 2004 show that the veteran received intermittent 
treatment for rash in the arms and legs, possible fungal type 
rash in the groin, folliculitis, excision of an epidermal 
inclusion cyst under the chin, eczema, telengectasias, and 
anaphylactic reaction.

On VA examination in May 1995, the veteran complained of 
periodically getting body rashes.  Examination revealed a 
pink plaque on the left axilla, demarcated pink plaque with 
some scars and a few excoriated papules on the bilateral 
groin, and a hemorrhagic crusted papule on the left lateral 
low leg.  The diagnosis was tinea cruris.  

At an August 2006 VA examination, the veteran complained that 
the soles of his feet were intermittently tender, and his 
hands were intermittently dry and red as well.  He reported 
occasional break-outs that were tender.  He stated that 
colored socks worsened the condition of his feet.  He 
reported that he was using a hydrocortisone cream on his 
hands and an anti-fungal cream on his feet.  Examination 
revealed mild erythema and scaling of the feet in a moccasin 
distribution that extended to the dorsum of the great toe on 
the left.  There was no interdigital maceration.  The toe 
nails had onycholysis.  There were very small lichenified 
patches and mild erythema on the dorsal surface of the 
knuckles.  The percentage of exposed skin involved by lesion 
was less than 5 percent, and the percentage of the entire 
body affected was 5 percent.  A scraping of the left foot was 
positive for fungus.  The diagnoses were tinea pedis on the 
feet and likely irritant/contact dermatitis of the hands.  
The examiner opined that it was more likely than not that the 
contact dermatitis was not related to military service, but 
that it was more likely than not that the tinea pedis was 
related to military service.  In a November 2006 addendum, 
the examiner stated that he reviewed the entire claims file.  
Regarding the veteran's tinea pedis, although the examiner 
found no evidence of tinea pedis in the claims file, he 
explained that tinea pedis and tinea cruris could often be 
chronic conditions.  He stated that he thus believed the 
veteran's account of having tinea pedis during military 
service.  As for the veteran's hand dermatitis, the examiner 
explained that it was from something currently irritating his 
skin and was therefore not related to his military service.  

An evaluation of the probative value of medical evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467 (1993).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board is inclined to place low probative value on the 
August 2006 and November 2006 medical opinions from the VA 
examiner regarding the veteran's tinea pedis.  While the 
examiner related the veteran's tinea pedis to his period of 
active service, the opinion appeared to have been based 
primarily upon a history provided by the veteran, rather than 
upon a review of the evidence of record.  The filtering of 
the veteran's account of his military service through his 
physician does not transform the veteran's account into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  Although the VA examiner reviewed the 
veteran's entire claims file and found no objective evidence 
of tinea pedis during his period of active service, he still 
provided a positive nexus opinion that was based only on the 
veteran's lay statements.  In addition, the veteran is not 
competent to provide a diagnosis of a medical condition or a 
nexus to service, which also diminishes the probative value 
of the medical opinion.  Bostain v. West, 11 Vet. App. 124 
(1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

With regards to the August 2006 and November 2006 VA medical 
opinions about the veteran's hand dermatitis, the Board 
assigns greater weight to these opinions.  The Board notes 
that in addition to a comprehensive examination and a 
complete review of the veteran's entire case file, the 
examiner provided a rationale for the opinion.  Some factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the veteran's 
history, and the thoroughness and detail of the opinion.  
Prejean v. West, 13 Vet. App. 444 (2000).  In forming his 
opinion, the examiner discussed why the hand dermatitis was 
not related to service.  The examiner also based his opinion 
on the objective medical evidence at hand and not only on the 
veteran's lay statements.    
        
Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current skin disability of the hands and feet because the 
evidence does not show that the disability was due to the 
veteran's service in any way.    

The veteran contends that his current skin disability of the 
hands and feet is related to his active service.  However, as 
a layperson, he is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's skin 
disability of the hands and feet developed in service.  
Therefore, the Board concludes that the skin disability of 
the hands and feet was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).    
   
Right Eye Disability 

The veteran's service medical records are negative for any 
complaints of or treatment for a right eye disability.  On 
separation examination in August 1991, the veteran made no 
complaints regarding his right eye.  Other than uncorrected 
visual acuity of 20/40 and corrected visual acuity of 20/20 
in his right eye, his right eye had no other abnormalities.  
Since the veteran's right eye was found to be within normal 
limits on separation and there were no recorded complaints 
during an approximately fifteen-year period of service, the 
Board finds that the weight of the evidence demonstrates that 
chronicity in service is not established.  38 C.F.R. 
§ 3.303(b).     

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a 
right eye disability.  38 C.F.R. § 3.303(b).  

The first post-service evidence of record of a right eye 
disability is a March 1992 VA medical report where the 
veteran stated that he had holes in his right eye retina in 
1980 but opted for no treatment.  The examiner diagnosed the 
veteran with a small central scotoma in the right eye that 
was consistent with solar retinopathy and was causing a 
slight decrease in visual acuity to 20/25.  

On VA examination in May 1995, the veteran reported having an 
abnormality of the retina in 1980.  The examiner found that 
the veteran had decreased visual acuity that was corrected 
with glasses.  

In a September 1995 VA medical report, the veteran was 
diagnosed and treated for history of retinal defect in the 
right eye.  

At a December 1998 VA examination, the veteran's extraocular 
motion, pupils, and fields of vision were grossly normal.  
His visual acuity in the right eye was 20/65 and 20/30 in the 
left eye with his own glasses.  The Ishihara colorblind test 
was within normal limits.  

On VA examination in August 2006, the veteran's left eye had 
a normal fundus without evidence of maculopathy.  The 
examiner found that the right eye had a macular hole with 
decreased visual acuity.  He explained that most macular 
holes were idiopathic.  In an October 2006 addendum, the 
examiner found that the maculopathy of the right eye was 
consistent with solar retinopathy but that it may also be 
secondary to laser exposure that the veteran reported he 
received while on active duty.  

An evaluation of the probative value of medical evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467 (1993).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  
  
The Board is inclined to place low probative value on the 
August 2006 and October 2006 medical opinions from the VA 
examiner.  While the physician related the veteran's right 
eye disability to laser exposure during his period of active 
service, this appears to have been based primarily upon a 
history provided by the veteran, rather than upon a review of 
the evidence of record.  The filtering of the veteran's 
account of his military service through his physician does 
not transform the veteran's account into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Additionally, the Board finds that the August 2006 
and October 2006 medical opinions are speculative, in that 
the physician found that the veteran's right eye disability 
may also be secondary to laser exposure that he reported 
receiving while on active duty.  A finding of service 
connection may not be based on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102 (2005); Bloom v. West, 
12 Vet. App. 185 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have precipitated 
the initial development of his lung condition found too 
speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of a 
claimed disorder or any such relationship).  The Board also 
finds that the opinion is not supported by adequate 
rationale, as there is no explanation as to why the veteran's 
current right eye maculopathy was related to his period of 
active service instead of being idiopathic, particularly in 
light of the lack of any findings during the veteran's 
service.  If the examiner does not provide a rationale for 
the opinion, this weighs against the probative value of the 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board 
is not bound to accept medical opinions that are based on 
history supplied by the veteran, where that history is 
unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current right eye disability because the weight of the 
evidence does not show any right eye disability in service or 
for many years after service and the only competent evidence 
purporting to demonstrate any connection was based solely on 
the uncorroborated statement of the veteran.

The veteran contends that his current right eye disability is 
related to his active service.  However, as a layperson, he 
is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's right 
eye disability developed in service.  Therefore, the Board 
concludes that the right eye disability was not incurred in 
or aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).    




Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Effective July 2, 2001, the rating criteria used to determine 
the severity of disabilities affecting the digestive system 
were revised.  However, there were no substantive changes to 
DC 7336.  66 Fed. Reg. 29486 (2001).

Hemorrhoids, both internal and external, are evaluated using 
criteria found at 38 C.F.R. § 4.114, DC 7336 (2007).  Under 
DC 7336, a noncompensable rating is assigned when there is 
evidence of mild or moderate hemorrhoids.  A 10 percent 
rating is assigned when there is evidence of large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue evidencing frequent recurrences.  A 20 percent rating 
is assigned when there is evidence of hemorrhoids with 
persistent bleeding and secondary anemia, or hemorrhoids with 
fissures.  38 C.F.R. § 4.114, DC 7336.  

VA and private medical records dated from May 1994 to August 
1997 show that the veteran received intermittent treatment 
for hemorrhoids.  The associated records show that he 
suffered from rectal bleeding, pain in the rectum, and blood 
in the stools.  The veteran received a hemorrhoidectomy in 
August 1997.  The veteran treated his hemorrhoids with 
hemorrhoidal cream.

On VA examination in March 1992, the veteran reported being 
diagnosed with diverticulosis during evaluation of rectal 
bleeding in 1991.  He also stated that he had a benign polyp 
removed at that time.  He noted subsequent intermittent blood 
on the toilet paper but denied being anemic.  The examiner 
diagnosed him with diverticulosis.  

At a May 1995 VA examination, the veteran had intermittent 
rectal bleeding.  He was diagnosed with hemorrhoids and 
removal of polyp by colonoscopy in 1991.  

On VA examination in December 1998, the veteran reported good 
sphincter control and no incontinence.  He complained of 
having occasional blood in the toilet and on the toilet paper 
about two to three times weekly.  Examination revealed no 
colostomy, fecal leakage, anemia, fissures, or evidence of 
bleeding.  He had a normal lumen with good tone.  He needed 
no pads for fecal leakage or involuntary bowel movements.  
The diagnosis was external hemorrhoids of moderate size.  

At an August 2006 VA examination, the veteran reported no 
problem with sphincter control and no bleeding or thrombosis 
of hemorrhoids.  He stated that he needed no pads for fecal 
leakage or involuntary bowel movements.  Examination revealed 
no colostomy, fecal leakage, anemia, fissures, or evidence of 
bleeding.  He had a normal lumen.  There were two 
nonthrombosed hemorrhoids protruding at the 2 o'clock 
position and the 4 o'clock position.  Rectal examination was 
normal.  The diagnosis was external hemorrhoids protruding at 
2 o'clock and 4 o'clock with no signs of active bleeding.   

Clinical records do not demonstrate that the veteran has been 
treated for large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue.  Additionally, there is no 
suggestion in the evidence of record that the veteran has 
become anemic due to persistent hemorrhoidal bleeding.  The 
medical evidence shows that the veteran has recurrent 
moderate hemorrhoids with periodic bleeding, discomfort, and 
pain.  Accordingly, he is not entitled to an increased rating 
for his hemorrhoid disability.  38 C.F.R. § 4.114, DC 7336.  
In sum, the weight of the credible evidence demonstrates that 
the veteran's hemorrhoid disability does not meet the 
criteria for a compensable rating.  As the preponderance of 
the evidence is against the claim for an increased rating, 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
  
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2004 and March 2005; 
rating decisions in December 1997 and April 1999; a statement 
of the case in March 2000; and supplemental statements of the 
case in July 2004 and August 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the January 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for a skin disability of the hands and 
feet is denied.  

Service connection for a right eye disability is denied.  

A compensable rating for hemorrhoids is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


